Order filed December 2, 2021.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00646-CV



                       IN RE HENRY MALONE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-78051

                                     ORDER

      On November 8, 2021, relator Henry Malone filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Elaine
H. Palmer, presiding judge of the 215th District Court of Harris County, to vacate
the trial court’s order signed October 7, 2021, denying relator’s motion to compel
deposition responses and continuation of Dr. Ronald Henry, M.D.’s deposition and
assess costs of second deposition.
       Relators must file with the petition a sufficient record to establish the right to
relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Rule
52.7(a)(2) of the Texas Rules of Appellate Procedure requires the relators to file with the
petition “a properly authenticated transcript of any relevant testimony from any
underlying proceeding, including any exhibits offered into evidence, or a statement that
no testimony was adduced in connection with the matter complained.” Tex. R. App. P.
52.7(a)(2). Here, relator’s petition indicates that on October 7, 2021, the trial court held a
Zoom hearing on relator’s motion to compel. Relator’s petition is neither accompanied
by a reporter’s record of a hearing nor a statement that no testimony was adduced in
connection with the matter complained. See Tex. R. App. P. 52.7(a)(2).

       By this order, the Court gives relator notice that his petition will be denied
unless relator supplements and/or amends his petition to address the record issue
identified above on or before December 16, 2021.


                                           PER CURIAM



Panel consists of Chief Justice Christopher and Justices Wise and Hassan
(Christopher, C.J., dissents to order).




                                              2